 



Exhibit 10.1

Amendment to
Employment Agreement

This Amendment to Employment Agreement dated as of June 1, 2005 (the
“Amendment”) is entered into by and between United Defense Industries, Inc., a
Delaware corporation (the “Company”) and                          (the
“Executive”) for the purpose of amending the provisions of that certain
Employment Agreement dated as of May 21, 1999 between the Company and the
Executive (as amended prior to the date hereof, the “Agreement”).

WHEREAS, the Company and the Executive desire to amend the Agreement as set
forth below for their mutual benefit and convenience, in order to bring certain
of its provisions into compliance with Section 409A of the Internal Revenue Code
of 1986, as amended;

NOW THEREFORE, in consideration of the premises and covenants herein contained
and other good and valuable consideration, the receipt and sufficiency of which
is hereby acknowledged, the parties do hereby agree as follows:



1.   Subsection 7(a)(i)(B) of the Agreement is hereby deleted and replaced with
the following:       if, within 18 months prior to the Date of Termination, a
Corporate Transaction has occurred, then the Annual Base Salary amounts for the
Severance Period shall be paid in a lump sum within 30 days following the Date
of Termination;   2.   Subsection 7(a)(iii)(B) of the Agreement is hereby
deleted and replaced with the following:       if, within 18 months prior to the
Date of Termination, a Corporate Transaction has occurred, then the
Discretionary Bonus for all portions of the Severance Period shall be paid in a
lump sum within 30 days following the Date of Termination; and   3.   Subsection
7(a) of the Agreement is amended by adding at the end thereof the following new
paragraph:       Notwithstanding any other provision of this Agreement to the
contrary, all payments pursuant to this Subsection 7(a) shall be deferred until
six months after the Executive’s Date of Termination to the extent necessary to
avoid the application of the additional tax under Section 409A of the Code.

4. All references in the Agreement to “the Agreement” or “this Agreement” shall
mean the Agreement as modified by the Amendment. As so modified, the Agreement
shall continue in full force and effect.

 



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, this Amendment has been executed and delivered by the
parties hereto as of the date first set forth above.

         
UNITED DEFENSE INDUSTRIES, INC.
  Executive
 
       
By:
       

       
 
       
Title:
       

       

 